An unpublish d order shall‘not be regarded as precedent and shall not be cited as legal authority. SCR 123.

‘ IN THE SUPREME COURT OF THE STATE OF NEVADA

IN THE MATI‘ER OF: KELLI 0;, N0. 68885

MOTHER.

  
 
  

EELLI OLEAR,
Appellant,
VS.

STATE OF NEVADA DEPARTMENT
OF EMILY SERVICES,
Res ancient.

FELEE

JAN 9 5 2016
 was
‘1, CLERK

On November 3, 2015, this caurt entered an order denying

ORDER DISMISSING APPEAL

without prejudice agapellant’s motion t0 proceed in forma pauperis. The
order instructed appellant t0 ﬁrst seek leave to proceed in fnrma pauperis
in the district court. Further, the order cautioned appellant that failure to
properly seek leave to proceed in forma pauperis in the district court or to
pay the filing fee within 30 days would result in the digmissal of this
apgeal. T0 date, appellant has not paid the ﬁling fee m:- otherwise
communicated with this court. Accnrdingly, ca use appearing, this appeal

is dismiesed.
It is so ORDERED.

CLERK OF THE SUPREME COURT
TRACIE K. LINDEMAN

BY: 

cc: Hon. Robert Teuton, District Judge, Family Cnurt Division
Kelli (Hear
Clarke (30111113337 District Attorney
Eighth District Court Clerk

SUPREME COURT
OF
NEVADA

CLERK'S ORDER
mum “ﬂy,